NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                  United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604



                                     Decided April 11, 2014

                                               Before

                                 DIANE P. WOOD, Chief Judge

                                 JOEL M. FLAUM, Circuit Judge

                                     JOHN DANIEL TINDER, Circuit Judge

No. 13‐1742
                                                        Appeal from the United States District
CORINA BASS,                                            Court for the Northern District of
                        Plaintiff‐Appellant,            Illinois, Eastern Division.

       v.                                               No. 11 C 8136

JOLIET PUBLIC SCHOOL DISTRICT NO. 86,                   John W. Darrah, 
                   Defendant‐Appellee.                  Judge.




                                            O R D E R

On  March  26,  2014,  we  issued  our  opinion  affirming  the  district  court’s  judgment
dismissing appellant Corina Bass’s challenge to a grant of summary judgment in favor
of  the  defendant  Joliet  Public  School  District  No.  86.  We  found  so  little  merit  in  the
arguments  that  Bass  raised  on  appeal  that  we  issued  an  order  to  show  cause  to  her
No. 13-1742                                                                                        2

attorney  pursuant  to  Federal  Rule  of  Appellate  Procedure  38.  In  that  order,  we  asked
the attorney to explain why he should not be sanctioned for bringing a frivolous appeal.
The attorney, Steven H. Jesser, filed a timely response to our order. In his response, he
acknowledges that this case lay close to the line, but he states that he believed in good
faith  that  his  client’s  case  was  not  sanctionably  frivolous.  He  notes  in  this  connection
that  his  review  of  the  record  indicated  that  she  was  treated  differently,  and  less
favorably, than a comparable male employee of the district. Finally, he apologizes to the
court for any miscalculation he may have made.

We  are  satisfied  from  his  explanation  that  sanctions  would  be  inappropriate  in  this
situation. We therefore DISCHARGE the rule to show cause and we instruct the Clerk of
this  court  to  forward  a  copy  of  this  order  to  Illinois’s  Attorney  Registration  and
Disciplinary Commission, so that its file will contain a complete and accurate record of
the disposition of the order in this court.